Exhibit 10.2
 
[logo.jpg]




December 30, 2009




VIA e-mail


David Baker
Cascade Summit LLC


Dear David:


This letter agreement memorializes the understanding and agreement between
Znomics, Inc. (together with its officers, directors, employees, owners,
affiliates and agents, “Znomics”) and you, David N. Baker, Cascade Summit LLC
and your affiliates (together with the agents, officers, directors, employees
and owners of the foregoing persons, “You”).


1.  
Consideration.  You are entering into this letter agreement in exchange for the
consideration set forth on Exhibit A.



2.  
Termination of Agreements.  You agree that all agreements between You and
Znomics, including without limitation the Advisory Agreement dated April 28,
2009 and the Consulting Agreement dated on or about April 18, 2008, are
terminated, that the only remaining obligation of Znomics to You is to issue
4,000 shares of Common Stock to David N. Baker pursuant to the April 2008
Consulting Agreement, and that upon its issuance of such shares, Znomics has no
further obligations to You.



3.  
Release of Claims.  You release any and all claims that You have or may have
against Znomics.



4.  
Further Assurances.  You agree that You will take, or cause to be taken, all
such further actions and execute such further documents, as Znomics may
reasonably request to evidence or effect the matters contemplated by this letter
agreement.



5.  
Non-Admission.  It is expressly understood that this letter agreement does not
constitute, nor shall it be construed as, an admission by Znomics, on the one
hand, or by David N. Baker and Cascade Summit LLC, on the other hand, of any
liability or unlawful conduct whatsoever. Znomics, David N. Baker and Cascade
Summit LLC specifically deny any liability or unlawful conduct.



The terms of this letter agreement shall be effective on the date Znomics
acknowledges its receipt on the Acknowledgement Page.


Sincerely,


ZNOMICS INC.


/s/ Dwight A.
Sangrey                                                                
By: Dwight A. Sangrey
Its: Chairman


 
 

--------------------------------------------------------------------------------

 
Acknowledgement Page


ACKNOWLEDGMENT AND SIGNATURE


I have read the above letter agreement carefully and understand and agree to all
terms contained herein. By my signature, I acknowledge and agree that I have
entered into this letter agreement knowingly and voluntarily and have the power
and authority to execute this letter agreement on behalf of David Baker, Cascade
Summit LLC and affiliates, agents, officers, directors, employees and owners
thereof.




/s/ David N. Baker
 Dated: December 30, 2009

David N. Baker












RECEIVED:


ZNOMICS, INC.




/s/ Kerry D. Rea


Officer: Kerry D. Rea, Chief Financial Officer


Date: January 4, 2010


 
 

--------------------------------------------------------------------------------

 


Exhibit A


Consideration


The consideration for this letter agreement will consist of the following:


1)  
A First Cash Payment of $25,000 from Znomics, Inc. and $15,000 from certain
Founders ($5,000 each from Dwight A. Sangrey, Roger Cone and Richard A.
Sessions). The portion of the First Cash Payment that is owed by Znomics, Inc.
will be paid by Znomics, Inc. by wire on January 4, 2010. The portion of the
First Cash Payment that is owed by the Founders will be paid by the applicable
Founders by check promptly following the conclusion of the Stock Purchase
Agreement among Znomics, Inc. and buyers affiliated with Cherry Tree Companies,
LLC and no later than January 4, 2010.



2)  
A Transfer of 300,000 total shares of Znomics Inc. from certain Founders (60,000
shares each from Dwight A. Sangrey, Roger Cone, Richard A. Sessions, Wenbiao
Chen and Stephen Kurtz).  This transfer will be recorded by Znomics, Inc.
promptly following the conclusion of the Stock Purchase Agreement among Znomics,
Inc. and buyers affiliated with Cherry Tree Companies, LLC and no later than
January 4, 2010.



3)  
A Second Cash Payment of $10,000 from certain Founders (Dwight A. Sangrey, Roger
Cone, Richard A. Sessions, Wenbiao Chen and Stephen Kurtz). The Second Cash
Payment is due promptly following the conclusion of the reverse merger or other
transaction that effects a transition of Znomics, Inc. into an operating
company, or June 30, 2011, whichever occurs first.



The Founders’ obligations shall be memorialized in a separate Contribution
Agreement among Znomics, Inc. and Dwight A. Sangrey, Roger Cone, Richard A.
Sessions, Wenbiao Chen and Stephen Kurtz, for the benefit of David N. Baker. For
clarity, the consideration due to David N. Baker from Znomics, Inc. is $25,000
of the First Cash Payment and the remainder of the consideration set forth on
this Exhibit A shall be due from the Founders. The entirety of the Second Cash
Payment is hereby personally guaranteed by Dwight A. Sangrey, who promises to
pay the Second Cash Payment owed by the Founders on the terms set forth herein:




Signed: /s/ Dwight A. Sangrey
Dwight A. Sangrey
Date: December 30, 2009



 
 
Exhibit A to letter agreement between Znomics, Inc., David N. Baker and
affiliates

--------------------------------------------------------------------------------